Name: Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 12 . 79 Official Journal of the European Communities No L 332/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories basis of the total value for 1968 of cif imports from the countries benefiting from this scheme excluding those already enjoying various preferential tariff arrangements granted by the Community (basic amount), plus 5 % of the value of cif imports from other countries and from the countries already enjoying such arrangements ( additional amount); THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission ( J ), Having regard to the opinion of the European Parliament ( 2), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas, within the context of the United Nations Conference on Trade and Development (Unctad), the European Economic Community offered to grant tariff preferences on finished and semi-finished products from developing countries ; whereas the preferential treatment proposed in that offer covers, generally speaking, all finished and semi-finished industrial products covered by Chapters 25 to 99 of the Common Customs Tariff which originate in developing countries ; whereas the preference consists in the granting of exemption from customs duties ; whereas preferential imports are effected up to the level of ceilings calculated by value in respect of each product on the basis of factors which are uniform for all products ; whereas, in order that the preferences granted to the most competitive developing country or countries should be restricted and a substantial share reserved for the least competitive, preferential imports from any one developing country in respect of a given product should not, as a general rule, exceed 50 % of the ceiling fixed for that product ; Whereas, in the offer made by the Community, the annual ceilings should normally be calculated on the Whereas, however, in respect of cotton textile products formerly covered by the long-term arrangement regarding international trade in cotton textiles , the offer made by the Community laid down that the preferences in the form of duty-free ceilings normally calculated according to the formula set out in the preceding recital , would be granted to the countries enjoying generalized preferences which were signatories to the long-term arrangement or possibly to those countries which undertook vis-a-vis the Community commitments similar to those existing under that arrangement and that they would be accorded for the duration of the said arrangement; whereas the arrangement was due to expire on 30 September 1973 and was extended to 31 December 1973 ; whereas provisionally for the years 1974 to 1976 it was considered that the countries concerned would adopt measures with equivalent aims, for both cotton textile and like products, pending the implementation of the arrangement regarding international trade in textiles (MFA) ( 4); whereas, in addition, eligibility under the system was prudently extended from 1977 to 1979 ; whereas the MFA was due to expire on 31 December 1977; whereas the Community participated in the negotiations for the renewal of the arrangement and accepted its prolongation on the conditions and understandings set out in a Protocol to which were annexed the conclusions of the Textiles Committee adopted by the latter on 14 December 1977; whereas, within the framework of the arrangement, bilateral Agreements on trade in textile products for the period 1 January 1978 (*) OJ No C 108 , 30 . 4 . 1979, p. 1 . ( 2) OJ No C 309, 10 . 12 . 1979, p . 57 . ( 3 ) OJ No C 297, 28 . 11 . 1979, p . 14 . (4 ) OJ No L 118 , 30 . 4 . 1974, p. 1 . No L 332/2 Official Journal of the European Communities 27 . 12 . 79 to 31 December 1982 were negotiated between the Community and certain supplier countries and territories which were beneficiaries under the generalized preferences scheme; whereas, under the Agreements, the countries and territories in question agreed to quantitative limitation of their exports of certain textile products to the Community during the said period; Whereas tariff preferences have been applied from the second half of 1971 under the conditions set out above ; whereas these preferences should continue to be applied during 1980 with adjustments to take account in particular of the renewal of the MFA and the conditions and understandings on which the Community accepted its renewal, and of the results of the bilateral Agreements negotiated between the Community and certain supplier countries and territories within the framework of the said arrangement ; Whereas , in accordance with Protocol 23 to the Act of Accession ( x ), the generalized tariff preferences scheme has been applicable in the new Member States since 1 January 1974 ; Whereas , in these circumstances, for products covered by the MFA, the preferences in the textile sector should be reserved for products originating in the said countries and territories or in those countries undertaking similar commitments vis-a-vis the Community ; whereas, in view of the special nature which trade in the products concerned may have, it would appear that the volumes of preferential imports should be determined in terms of tonnes, pieces or pairs , as appropriate, by reference to the categories into which products are divided and to a percentage, varying for each of the categories, of total imports into the Community in 1977 ; whereas, in order to ensure that each of the countries and territories referred to above has access to the preferential volumes, separate tariff ceilings for each beneficiary according to the case, whether or not allocated among the Member States, should be specified for each category of products ; whereas for products not covered by the MFA it would appear possible to grant the preferences to the countries and territories which are normally beneficiaries in the other industrial sectors ; Whereas , in respect of textile products , the complexity of the measure to be implemented, combined with the abovementioned aim of improving the generalized preferences, could from 1974 to 1977 be overcome only by means of successive flat-rate increases of around 50 % and  on three occasions  5 % in the ceilings fixed for 1973 ; whereas , in view of the situation in the sector concerned , no further improvement in the arrangements could be considered for the first or second half of 1978 , with the result that the ceilings for each of the half years in question were set at 50 % of the 1977 ceilings ; whereas, from 1980 onwards, as a result of the acceptance by the Community inter alia of the renewal of the MFA on "the terms referred to above and the conclusion of bilateral Agreements with certain supplier countries and territories, a substantial improvement in the arrangements can be undertaken ; whereas such substantial improvement may only be made  particularly in view of experience gained in recent years  by ensuring that the improvement continues to be compatible with the degree of sensitivity of the Community sector concerned and that a better and more equitable balance is achieved in the distribution of the advantages granted to the beneficiary countries and territories ; Whereas the offer made by the Community includes a clause stating that the Community drew up the offer on the assumption that all the main industrialized countries which are members of the OECD would participate in granting preferences and would make similar efforts in this direction ; whereas, moreover, it is evident from the conclusions worked out in Unctad that this offer, while being of a temporary nature, does not constitute a binding commitment and, in particular, may be withdrawn wholly or in part at a later date ; whereas this possibility may be adopted inter alia with a view to remedying any unfavourable situations which might arise in the ACP States as a result of implementation of the generalized preferences scheme; Whereas, in view of these factors : I. For the products covered by the MFA, it would seem appropriate to apply a certain uniform percentage to the data concerning total imports by the beneficiaries into the Community in 1977, per category of products, in order that the zero-duty preferential volume to which they are entitled may be determined . Whereas, moreover, the Conference of Heads of State or of Government of the Member States and the States acceding to the European Communities held in Paris from 19 to 21 October 1972 invited the Community institutions and the Member States progressively to adopt an overall policy of development cooperation on a world-wide scale comprising in particular the improvement of generalized preferences with the aim of achieving a steady increase in imports of manufacturers from the developing countries ; f 1 ) OJ No L 73 , 27. 3 . 1.972 , p. 14 . 27 . 12 . 79 Official Journal of the European Communities No L 332/3 This percentage is obtained by applying a formula combining, in the case of each beneficiary, the following three factors:  degree of world-wide competitiveness (where the exports by the particular beneficiary world-wide are expressed as a percentage of the total volume of exports by all beneficiaries),  degree of competitiveness at the Community level (where the imports by the particular beneficiary into the EEC are expressed as a percentage of the total volume of imports by all beneficiaries),  degree of development (expressed in terms of per capita gross national product  per capita/GNP). For classification purposes , two series of results are used which are obtained by multiplying the degree of development by either the degree of world-wide competitiveness or the degree of competitiveness at the Community level . The volume allocated to each beneficiary, expressed as a percentage of the total volume of imports into the Community in 1977 per category of products , is as follows , on the basis of the two respective classifications :  in the first case (per capita/GNP by percentage of world-wide exports) :  over 20 000 : 2 % ,  from 3 000 inclusive to 20 000 inclusive : 9 % ,  from 500 inclusive to 3 000 exclusive : 35 % ,  less than 500 : 65 % ;  in the second case (per capita /GNP by imports into the Community):  over 20 000 : 2 % ,  from 10 000 inclusive to 20 000 inclusive :  0-01 % for the categories of products in Group I,  0-06 % for the categories of products in Group II,  0-15 % for the categories of products in Groups III to V; Whereas, on the basis of the above criteria, Hong Kong should be accorded a preferential volume equal to 2 % of the total volume of imports into the Community in 1977 for each category of products ; whereas equivalent treatment should also be provided in respect of China and Romania, which have not hitherto received preferential treatment in the textiles' sector and in respect of which it was understood that admission as a beneficiary under the system would have to be examined on a case-by-case basis by reference to the merits of each case ; II . For the products not covered by the MFA, the objectives referred to above may be achieved by providing, in respect of each category of products, for tariff ceilings, whether or not allocated among the Member States (but not broken down into separate ceilings for each beneficiary), set at a level corresponding in general to 55 % of the total volume of imports into the Community in 1977 of the category of products in question from all the beneficiaries ; Whereas, in the multilateral trade negotiations, in accordance with paragraph 6 of the Tokyo Declaration, the Community reaffirmed that special treatment should be granted, wherever this is possible, to the least developed developing countries appearing on the list drawn up under United Nations resolution 3487 (XXX) of 12 December 1975 ; Whereas for 1980, therefore, the Community should open :  in respect of each of the categories of products by the MFA which are listed in Annexes A and B, separate Community tariff ceilings for each beneficiary, whether or not allocated among the Member States, at a zero rate of duty within the limits of the quantities specified for each of the countries or territories of origin in column 6 of the said Annexes,  in respect of each of the categories of products not covered by the MFA, originating in the countries and territories listed in Annex E, Community tariff ceilings at a zero rate of duty, whether or not allocated among the Member States but not broken down into separate ceilings for each beneficiary, within the limits of the quantities specified in column 5 of Annex C or, as regards each category of products listed in Annex D , set at a level corresponding in general to 55 % of the total volume of imports into the Community in 1977 of 9 % ,  from 5 000 inclusive to 10 000 exclusive : 15 % ,  from 1 000 inclusive to 5 000 exclusive : 35 % ,  less than 1 000 : 65 % . The classification method adopted will be that of the two which is more favourable to each beneficiary concerned. In order to take account of the likely future potential of beneficiaries whose imports into the Community for a given category of products are zero or inconsequential , a volume is allocated to such beneficiaries which is equal to the following percentages of the total volume of non-Community imports in 1977 of the category of products concerned : No L 332/4 Official Journal of the European Communities 27 . 12 . 79 the category of products in question from all the beneficiaries ; charges against each of the ceilings relating to products listed in Annexes C and D must, as a general rule, remain within Community maximum amounts of 30 and 50 % respectively, as regards the products originating in any of the abovementioned countries and territories ;  without affecting the Community nature of the ceilings, it appears possible to provide at this stage for a utilization scheme based on a single allocation among the Member States ; whereas, at the present juncture, it appears feasible that such allocation could , in general , be made according to the percentages set out in the table above ; whereas , within the framework of the national shares, the levying of normal customs duties is reintroduced as soon as the level of each share is reached,  the method of administration of the ceilings must make provision for the immediate reintroduction of the levying of customs duties as soon as the said ceilings, and also the Community maximum amounts in the case of the products listed in Annex C, are reached at Community level ; Whereas , as regards the Community tariff ceilings relating to the products listed in Annexes B and D, the objectives sought may be achieved by applying a method of administration based on the charging, at Community level , against the ceilings and also against the abovementioned maximum amounts in the case of the products listed in Annex D, of imports of the products concerned as and when these products are entered for free circulation and are accompanied by a certificate of origin ; whereas this method of administration must make provision for the reintroduction of the levying of customs duties as soon as the said ceilings or maximum amounts are reached at Community level ; Wheras the benefit of such preferential tariff treatment should be reserved for products originating in the countries or territories under consideration, the concept of 'originating products' being determined in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ( a ); Whereas, as regards the Community tariff ceilings relating to products listed in Annexes A and C :  it is necessary to guarantee to all importers equal and continuous access to the abovementioned ceilings and uninterrupted application of the rates laid down for those ceilings to all imports of the products concerned into all Member States until the ceilings have been used up,  having regard to the abovementioned principles , it would appear that the Community nature of the ceilings can best be respected by allocating them among the Member States,  the actual charges against the ceilings may relate only to goods which are entered for free circulation and are accompanied by a certificate of origin,  it would be advisable at this stage to adopt a fixed scale for allocating the ceilings concerned among the Member States ; whereas, using as a basis general economic criteria relating to external trade in textiles, and in particular to the trend of textile imports into the Community in recent years, the percentages for the Member States' initial shares of the Community ceilings are as follows for the year under consideration : Whereas, however, one of the new Member States, the Kingdom of Denmark, has for a number of years been importing relatively large quantities of certain cotton yarns and woven fabrics falling within heading Nos ex 55.05 and ex 55.09 of the Common Customs Tariff and certain yarn and woven fabrics of synthetic textile fibres and sisal twine falling within heading Nos 51.04 and ex 59.04, and subheadings 56.05 A and 56.07 A of the Common Customs Tariff from a number of developing countries and had therefore ceased to produce the articles in question ; whereas this special situation should temporarily continue to be taken into account and this Member State should be granted an increased share without restricting the access thereto of countries benefiting from generalized preferences ; Germany 28-5 % Benelux 10-5 % France 18-5 % Italy 15 % Denmark 3 % Ireland 1 % United Kingdom 23-5 % Whereas the methods of administration for the products listed in Annexes A, B , C and D call for very close and particularly rapid cooperation between Member States and the Commission, which must, in particular, be able to keep under observation :  the extent to which charges are made against the ceilings and maximum amounts and inform Member States thereof; whereas such cooperation( x) OJ No L 148 , 28 . 6 . 1968 , p. 1 . 27. 12 . 79 Official Journal of the European Communities No L 332/5 into Denmark shall be allowed in excess of the volumes laid down, in respect of the beneficiaries, in Annexes A, B and C to this Regulation, within the limits of the quantities determined by a footnote reference in Annex A to Regulation (EEC) No 1195/79 ( 1 ). should be particularly close in view of the need for the Commission to be able to take appropriate measures to reintroduce customs duties either generally or in a particular respect when any of the ceilings or maximum amounts is reached,  the extent to which the allocated ceilings are used up, and inform the Member States thereof; whereas , for these purposes, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union, any measure concerning the administration of the shares allocated to that economic union may be carried out by any of its members, SECTION I Provisions relating to the administration of the Community tariff ceilings relating to the products listed in Annexes B and D Article 3 1 . Subject to Articles 4 and 5 , the preferential tariff treatment shall be accorded for each category of products listed in Annexes B and D, within the limits of a Community ceiling equal :  to the quantity specified in column 6 of Annex B for each of the countries or territories of origin listed in column 5 of that Annex,  as regards the products listed in Annex D, to 55 % of total imports into the Community in 1977 of the category of products in question from all the beneficiaries . However, the ceiling resulting from this calculation may in no case exceed 125 % in general of the preferential amount fixed for 1978 . 2 . Subject to Articles 4 and 5 , within each ceiling relating to the products listed in Annex D, charges of products originating in any one of the countries and territories listed in Annex E must not exceed a Community maximum amount equivalent to 50 % of this ceiling. Article 4 1 . As soon as the ceilings determined or calculated in accordance with Article 3 ( 1 ), which are laid down for imports into the Community of products originating in a given country or territory which is a beneficiary under the preferences, in the case of products listed in Annex B , or in all the beneficiary countries or territories in the case of products listed in Annex D, are reached at Community level , the levying of customs duties on imports of the products in question from any or all of the countries and territories concerned , except those listed in Annex F, may at any time be reintroduced until the end of the period referred to in Article 1 ( 1 ). 2 . As soon as the maximum amounts calculated in accordance with Article 3 (2), which are laid down for imports into the Community of products originating, as regards the products listed in Annex D , in any of the countries or territories which are beneficiaries under the preferences, are reached for any one of these countries HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1980, the Common Customs Tariff duties applicable to the products listed in Annexes A, B , C and D shall be totally suspended within the framework of Community tariff ceilings, whether or not allocated among the Member States. 2 . The arrangements laid down in paragraph 1 shall apply only in respect of products originating in the countries and territories:  specified individually in column 5 of Annexes A and B or listed in Annex F,  listed in Annex E, as regards the products listed in Annexes C and D. However, those imports which already enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community shall not be charged against the tariff ceilings referred to in paragraph 1 . For the purposes of this Regulation, the concept of 'originating products' shall be determined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . With regard to carpets, carpeting and rugs of wool or fine animal hair falling with heading No 58.01 of the Common Customs Tariff, the certificates of origin for these products must state the number of knots per metre of warp . 3 . The ceilings shall be administered in accordance with the following provisions. Article 2 In the case of products falling within heading Nos 51.04 , ex 55.05 , ex 55.09 and ex 59.04 and subheadings 56.05 A and 56.07 A, duty-free imports (*) OJ No L 154 , 21 . 6 . 1979, p. 1 . No L 332/6 Official Journal of the European Communities 27 . 12 . 79 2 . Each Member State shall determine its own share by applying the appropriate percentage to the volumes indicated in column 6 of Annex A and column 5 of Annex C, rounding up the result to the next higher unit (kilogram, piece or pair) if necessary. 3 . Without prejudice to the provisions of Article 9 , within the framework of the national shares , the levying of normal customs duties shall be reintroduced as soon as the level of each share is reached. or territories at Community level , the levying of customs duties on imports of the products in question from the country or territory concerned, excluding those listed in Annex F, may at any time be reintroduced until the end of the period referred to in Article 1 ( 1 ). Article 5 The Commission shall reintroduce, by means of a Regulation, the levying of customs duties in respect of all or any one of the countries and territories referred to in Article 1 (2 ), under the conditions laid down in Article 4 ( 1 ) and ( 2 ). Article 8 Member States shall take all measures necessary to ensure that importers of the products concerned established in their territory have free access to the shares allocated to them. Article 9 The Commission shall take all necessary measures to ensure that the Community tariff ceilings relating to the products in Annexes A and C and the maximum amount referred to in Article 6 (2 ) are observed. When the charges, at Community level , of products originating:  in any or all of the countries and territories listed in Annex E, or  as regards the products in Annex A, in any of the countries or territories listed in column 5 of that Annex, against any of the Community tariff ceilings reach :  the ceiling specified in column 6 of Annex A,  the ceiling specified in column 5 of Annex C, or  the maximum amount specified in column 6 of Annex C, the Commission shall immediately notify the Member States of the date on which, as a result of this fact, the normal tariff is to be reintroduced in respect of the country or territory or the countries or territories in question . This notification shall be published in the Official Journal of the European Communities. SECTION II Provisions relating to the allocation and administration of the Community tariff ceilings relating to the products listed in Annexes A and C Article 6 1 . The total suspension of customs duties within the framework of the Community tariff ceilings allocated among the Member States, referred to in Article 1 ( 1 ), concerns the categories of products in Annexes A and C, for each of which the volume of the ceiling is specified :  individually in column 6 of Annex A for each of the beneficiary countries or territories of origin listed in column 5 of the said Annex,  collectively in column 5 of Annex C for all the beneficiary countries and territories listed in Annex E. 2 . The amount to be charged in respect of each of the beneficiary countries and territories listed in Annex E against each of the tariff ceiling amounts relating to the products listed in Annex C shall be limited to the maximum . amount given in column 6 of the said Annex C against each category of products . Article 7 1 . The shares of the Community tariff ceilings relating to products in Annexes A and C shall be allocated in accordance with the following key : SECTION III General provisions Article 10 The provisions set out in Sections I and II concerning reintroduction of the levying of normal customs duties shall not apply to the countries listed in Annex F. Germany 28-5 % Benelux 10-5 % France 18-5 % Italy 15 % Denmark 3 % Ireland 1 % Tlnitfd Kingdom 23-5 % 27. 12 . 79 Official Journal of the European Communities No L 332/7 territories, may entail a corresponding adjustment to the volume of the ceilings or the Community maximum amounts . Article 12 Where the Commission so requests, and in any case at least monthly, Member States shall inform it of imports of the products concerned actually charged against their shares, the ceilings and the Community maximum amounts . Article 11 1 . Imports of the products in question shall be actually charged against the national shares and the Community ceilings and maximum amounts as and when the products are entered for free circulation and are accompanied by a certificate of origin pursuant to the rules referred to in Article 1 (2 ). 2 . Goods may be charged against a ceiling or a maximum amount or admitted under a national share only if the certificate of origin referred to in paragraph 1 is presented before the date on which the levying of duties is reintroduced. 3 . The extent to which the ceilings , national shares and maximum amounts have been used up shall be determined at Community level on the basis of the imports charged in accordance with paragraphs 1 and 2 . 4 . Any amendment to the list of beneficiaries, in particular by the addition of new countries or Article 13 Member Sates and the Commission shall cooperate closely to ensure that the preceding provisions are observed. Article 14 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1979 . For the Council The President T. HUSSEY No L 332/8 Official Journal of the European Communities 27. 12 . 79 ANNEX A List of MFA textile products subject to Community tariff ceilings allocated among Member States within the generalized tariff preferences in favour of certain developing countries and territories (a ) (b ) GROUP I Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) (2) (3 ) (4) (5 ) (6) 0011 0012 ex 1 1 a ) 55.05 55.05 55.05-13 ; 19 ; 21 ; 25 ; 27; 29 ; 48 ; 52 ; 58 ; 92 ; 98 55.05-33 ; 35 ; 37 ; 41 ; 45 ; 46 ; 61 ; 65 ; 67 ; 69 ; 72 ; 78 Cotton yarn not put up for retail sale Cotton yarn not put up for retail sale Hong Kong South Korea Romania Brazil India Colombia Argentina Yugoslavia Mexico Pakistan Peru Thailand Malaysia Uruguay Singapore Indonesia Macao Philippines Sri Lanka Guatemala China Hong Kong South Korea Romania Brazil India Colombia Argentina Yugoslavia Mexico Pakistan Peru Thailand Malaysia Uruguay Singapore Indonesia Macao Philippines Sri Lanka Guatemala China 10 10 10 81 110 102 70 15 10 19 210 27 14 10 10 10 10 10 10 10 10 10 69 12 2 341 2 098 2 039 1 694 177 716 1 279 1 032 10 10 10 10 10 10 10 10 10 14 ( a ) Notwithstanding the rules for the interpretation of the Common Customs Tariff, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined by the application of the numbers in the NIMEXE. ( b ) The admission of postal consignments to the benefit of the preferential scheme is subject to the particular NIMEXE code relating to the products concerned being indicated. 27. 12 . 79 Official Journal of the European Communities No L 332/9 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) (2 ) (3 ) (4) (5) ( 6) 0021 ex 2 ex 55.09 55.09-01 ; 02 ; 11 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17; 19 ; 21 ; 29 ; 31 ; 33 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 68 ; 69 ; 72 ; 73 ; 74 ; 76 ; 77 ; 78 Other woven fabrics of cot ­ ton : Woven fabrics of cotton, other than gauze, terry fabrics , narrow woven fabrics , pile fabrics, chenille fabrics , tulle and other net fabrics :  Unbleached or bleached Hong Kong South Korea Romania India Pakistan Brazil Thailand Malaysia Yugoslavia Singapore Peru Colombia Mexico Argentina Philippines Guatemala Uruguay Indonesia Sri Lanka China Macao 234 878 31 10 801 9 152 744 2 487 1 251 303 201 808 364 188 107 41 12 12 12 12 241 12 0022 2 a) ex 55.09 55.09-03 ; 04 ; 05 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 70 ; 71 ; 81 ; 82 ; 83 ; 84 ; 86 ; 87 ; 92 ; 93 ; 97  Other than unbleached or bleached Hong Kong South Korea Romania India Mexico Thailand Brazil Colombia Singapore Malaysia Yugoslavia Philippines Pakistan Argentina Guatemala ' Peru Uruguay Indonesia Sri Lanka China Macao 46 12 24 728 608 584 148 383 46 105 21 94 86 37 42 29 12 12 12 12 12 No L 332/10 Official Journal of the European Communities 27. 12 . 79 Category Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) Code CCT heading No NIMEXE code Description Beneficiary countries or territories ( 1 ) (2 ) (3 ) (4) (5 ) (61 0031 ex 3 ex 56.07 A 56.07-04 ; 11 ; 17 ; 24 ; 32 Woven fabrics of man-made fibres (discontinuous or waste): A. Of synthetic textile fibres : Woven fabrics of syn ­ thetic fibres (discontinu ­ ous or waste) other than narrow woven fabrics , pile fabrics (including terry fabrics ) and chenille fabries :  Unbleached or bleached Hong Kong South Korea Romania Thailand Malaysia Singapore Yugoslavia Colombia Brazil India Pakistan Argentina Sri Lanka Philippines Macao Mexico Uruguay Guatemala Indonesia Peru China 107 186 4 1 754 1 218 48 5 11 4 4 4 4 4 4 4 4 4 4 4 4 4 0032 3 a ) ex 56.07 A 56.07-01 ; 05 ; 07 ; 08 ; 13 ; 14 ; 16 ; 18 ; 21 ; 23 ; 26 ; 27 ; 28 ; 33 ; 34 ; 36  Other than unbleached or bleached Hong Kong South Korea Romania Malaysia Thailand Yugoslavia Singapore Brazil Argentina India Sri Lanka Philippines Pakistan Macao Colombia Mexico Uruguay Guatemala Indonesia Peru China 43 5 3 348 233 12 11 6 13 5 3 3 3 3 3 3 3 3 3 3 3 27. 12 . 79 Official Journal of the European Communities No L 332/11 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in 1 000 pieces) 1 2 3 ) 4 5 ( 6 ) 0040 4 ex 60.04 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 Under garments , knitted or crocheted, not elastic or rubberized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle neck jumpers and pull ­ overs, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies ' gar ­ ments , of cotton or synthe ­ tic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle neck jumpers and pullovers, of regenerated textile fibres, other than babies' gar ­ ments Hong Kong South Korea Romania India Singapore Macao Yugoslavia Pakistan Philippines Brazil Malaysia Thailand Sri Lanka Peru Colombia Argentina Mexico Indonesia Uruguay Guatemala China 337 894 104 4 011 1 160 2 547 557 3 804 3 169 395 1 011 972 78 376 104 19-44 19.44 19.44 19.44 19.44 19-44 0050 5 ex 60.05 A 60.05-01 ; 27 ; 28 ; 29 ; 30 ; 33 ; 36 ; 37 ; 38 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys, pullovers, slip ­ overs , waistcoats, twin ­ sets, cardigans, bed-jack ­ ets and jumpers, knitted or crocheted, not elastic or rubberized, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Macao Singapore Philippines Thailand Yugoslavia Malaysia Pakistan Peru Sri Lanka India Mexico Brazil Argentina Uruguay Indonesia China Colombia Guatemala 802 2 460 145 2 872 1 028 2 125 1 033 159 421 181 177 18.12 426 100 27 77 41 18.12 18.12 18.12 18.12 No L 332/12 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 fin 1 000 pieces) ( 1 ) (2 ) (3 ) (4) (5 ) (6) 0060 6 ex 61.01 ex 61.02 B 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys' outer gar ­ ments : Women's , girls ' and infants' outer garments : B. Other : Men's and boys' woven breeches , shorts and trousers ( including slacks); women's, girls ' and infants ' woven trous ­ ers and slacks , of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Macao Singapore Yugoslavia Malaysia Brazil Thailand Sri Lanka Mexico Philippines Colombia India Argentina Uruguay Indonesia Pakistan China Guatemala Peru 843 241 33 2 364 744 289 704 151 447 65 869 1 287 204 137 39 65 46 21 37 12.32 12.32 0070 7 ex 60.05 A II ex 61.02 B 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Blouses and shirt blouses, knitted, crocheted (not elastic or rubberized ), or woven, for women, girls and infants , of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania India Macao Singapore Thailand Yugoslavia Philippines Pakistan Malaysia Sri Lanka Brazil Indonesia Mexico Guatemala Uruguay Colombia Argentina Peru China 383 444 22 6 294 1 016 372 549 128 910 788 261 266 17 39 6 6 6 5.55 5.55 5-55 6 27 . 12 . 79 Official Journal of the European Communities No L 332/ 13 Code Category CCT heading No NIMEXE Ã ¦de Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 n 1 000 pieces ) ( 4 )( 1 ) ( 2 ) ( 3 ) ( 5 ) ( 6 ) 0080 8 ex 61.03 Men's and boys' under gar ­ ments, including collars , shirt fronts and cuffs : Men's and boys ' shirts , woven , of wool , of cotton or of man-made textile fibres 61.03-1 I ; 15 ; 19 1 086 3 422 161 6 353 1 086 2 447 768 1 1 18 299 465 373 460 46 166 18.4 18.4 55 18.4 18.4 18.4 18.4 Hong Kong South Korea Romania India Yugoslavia Macao Singapore Malaysia Thailand Pakistan Sri Lanka Philippines Brazil Indonesia Mexico Uruguay China Colombia Argentina Guatemala Peru GROUP II Code Category NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 ( in tonnes ) CCT heading No ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 0090 9 55.08 ex 62.02 B Terry towelling and similar terry fabrics of cotton : Bed linen , table linen , toilet linen and kitchen linen ; cur ­ tains and other furnishing articles : B. Other : Woven cotton terry fab ­ rics ; toilet and kitchen linen of woven cotton terry fabrics 55.08-10 ; 30 ; 50 ; 80 62.02-71 Hong Kong South Korea Romania Brazil India Yugoslavia Pakistan Thailand Singapore Malaysia Argentina Philippines Macao Colombia Mexico Uruguay Sri Lanka Guatemala Indonesia Peru China 16 42 16 225 758 34 236 64 16 16 16 16 " 16 16 16 16 16 16 16 16 19 No L 332/14 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in 1 000 pairs) ( 1 ) (2 ) (3 ) ( 4) (5 ) ( 6) 0100 10 ex 60.02 60.02-40 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic ma ­ terials Hong Kong South Korea Romania Macao Philippines Thailand Pakistan India Brazil Yugoslavia Malaysia Colombia Singapore Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 456 212.94 20.28 61 101 20.28 20.28 20.28 20-28 20-28 20.28 20.28 20.28 20.28 20-28 20-28 20.28 20.28 20.28 20.28 20.28 0110 11 ex 60.02 60.02-50 ; 60 ; 70 ; 80 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, other than those of category 10, of wool, of cotton or of man-made textile fibres Hong Kong South Korea Romania Philippines Thailand Pakistan Malaysia India Singapore Peru Brazil Yugoslavia Macao Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia China 861 763 49-2 2 780 689 1 451 443 98 49.2 49.2 49-2 49.2 49.2 49-2 49-2 49.2 49-2 49.2 49-2 49.2 49-2 27. 12 . 79 Official Journal of the European Communities No L 332/15 Code Category CCT  heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in 1 000 pairs) ( 1 ) (2 ) (3 ) (4 ) ( 5 ) ( 6 ) 0120 12 ex 60.03 60.03-11 ; 19 ; 20 ; 27 ; 30 ; 90 Stockings, under stockings, socks , ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic tex ­ tile fibres Hong Kong South Korea Romania Yugoslavia Indonesia Philippines Thailand Singapore India Malaysia Peru Brazil Pakistan Macao Colombia Mexico Uruguay Argentina Sri Lanka Guatemala China 146 6 926 413 753 899 875 437 121.5 146 121-5 121.5 121-5 121.5 121.5 121.5 121-5 121-5 121.5 121-5 121.5 121.5 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in 1 000 pieces) ( 1 ) (2 ) (3 ) (4 ) (5 ) (6) 0130 13 ex 60.04 60.04-48 ; 56 ; 75 ; 85 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys' under ­ pants and briefs , women's, girls ' and infants ' (other than babies ') knickers and briefs , knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres Hong Kong South Korea Romania Macao Brazil Yugoslavia Singapore Philippines India Malaysia Peru Thailand Indonesia Pakistan Colombia Mexico "Uruguay Argentina Sri Lanka Guatemala China 799 102 136 1 377 119 119 102 187 85 85 85 85 85 85 85 85 85 85 85 85 85 No L 332/ 16 Official Journal of the European Communities 27 . 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 ( in 1 000 pieces) ( 1 ) (2 ) (3 ) ( 4 ) (5 ) ( 6 ) 0141 14 A ex 61.01 61.01-01 Men's and boys' outer gar ­ ments : Men's and boys' coats of impregnated, coated, cov ­ ered or laminated woven fabric falling within head ­ ing No 59.08 , 59.11 or 59.12 Hong Kong South Korea Romania Yugoslavia India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 8 7 1 2 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 0142 14 B ex 61.01 61.01-41 ; 42 ; 44 ; 46 ; 47 Men's and boys' outer gar ­ ments : Men's and boys' woven overcoats , raincoats and other coats , cloaks and capes, other than those of category 14 A, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Singapore Yugoslavia Philippines India Thailand Macao Argentina Brazil Pakistan Malaysia Colombia Mexico Uruguay Sri Lanka Guatemala Indonesia Peru China 8 106 4 3.6 66 21 3.6 3.6 3-6 3.6 3-6 3.6 3-6 3.6 3.6 3.6 3.6 3.6 3.6 3.6 3.6 27. 12 . 79 Official Journal of the European Communities No L 332/17 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 ( in 1 000 pieces) ( 1 ) (2 ) (3 ) (4) (5 ) ( 6 ) 0151 15 A ex 61.02 B 61.02-05 Women's girls ' and infants ' outer garments : B. Other : Women's, girls ' and in ­ fants ' coats of impreg ­ nated, coated, covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 Hong Kong South Korea Romania Macao Yugoslavia India Brazil Pakistan Thailand Malaysia Singapore Mexico Uruguay Argentina Philippines Guatemala Indonesia Peru China Colombia 2 2 3 11 1 11 11 11 11 11 1.1 11 M M 11 M M 11 11 11 0152 15 B ex 61.02 B 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls ' and in ­ fants ' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, other than garments of category 15 A, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Yugoslavia India Philippines Macao Brazil Singapore Thailand Uruguay Pakistan Colombia Argentina Malaysia Mexico Sri Lanka Indonesia Peru Guatemala China 28 154 17 134 152 202 4.2 12 4.2 4-2 4.2 4.2 4-2 4.2 4-2 4.2 4-2 4.2 4-2 4-2 4.2 No L 332/ 18 Official Journal of the European Communities 27 . 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 in 1 000 pieces ) (1 2 ) (3 4) 5) ( 6 ) 0160 16 ex 61.01 61.01-51 ; 54 : 57 Men's and boys' outer gar ­ ments : Men 's and boys ' woven suits ( including coordinate suits consisting of two or three pieces , which are ordered, packed, con ­ signed and normally sold together), of wool , of cot ­ ton or of man-made textile fibres, excluding ski suits Hong Kong South Korea Romania Yugoslavia Macao Philippines Singapore Malaysia India Brazil Pakistan Thailand Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 19 49 28 110 94 26 4.8 4.8 4.8 4.8 4.8 4.8 4-8 4 8 4.8 4.8 4.8 4.8 8 4-8 4.8 0170 17 ex 61.01 61.01-34 ; 36 ; 37 Men's and boys' outer gar ­ ments : Men 's and boys' woven jackets (excluding waister jackets ) and blazers , of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Macao Yugoslavia India Brazil Mexico Singapore Philippines Malaysia Argentina Thailand Pakistan Uruguay Colombia Sri Lanka Guatemala Indonesia Peru China 44 93 16 96 159 92 11 39 7.15 11 7.15 7.15 7.15 7.15 7.15 7.15 7.15 7.15 7.15 7.15 7.15 27. 12 . 79 Official Journal of the European Communities No L 332/ 19 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) 1 (2 ) 3 (4) (5 ) (6 ) 180180 ex 61.03 Men's and boys' under gar ­ ments , including collars, shirt fronts and cuffs : Men's and boys' woven under garments other than shirts, of wool , of cotton or of man-made textile fibres 61.03-51 ; 55 ; 59 ; 81 ; 85 ; 89 Hong Kong South Korea Romania Macao Yugoslavia Singapore India Malaysia Philippines Argentina Thailand Colombia Pakistan Indonesia Brazil Sri Lanka Mexico Uruguay Guatemala Peru China 41 50 4 420 18 6 27 10 14 6 4 4 4 4 4 4 4 4 4 4 5 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in 1 000 pieces) ( 1 ) (2) (3 ) (4 ) (5 ) ( 6 ) 0190 19 61.05 B 61.05-30 ; 99 Handkerchiefs : B. Other : Handkerchiefs of woven fabric, of a value of not more than 15 EUA/kg net weight Hong Kong South Korea Romania Macao India Malaysia Singapore Argentina Philippines Brazil Pakistan Yugoslavia Thailand Colombia Mexico Uruguay Sri Lanka Guatemala Indonesia Peru China 722 1 887 111 7 382 6 161 2 220 167 389 111 1 1 1 111 111 111 111 111 111 111 111 111 111 389 No L 332/20 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) (2 ) (3) (4) (5 ) (6) 0200 20 ex 62.02 B 62.02-11 ; 19 Bed linen, table linen, toilet linen and kitchen linen ; cur ­ tains and other furnishing articles : B. Other : Bed linen, woven Hong Kong South Korea Romania India Brazil Macao Singapore Pakistan Argentina Malaysia Yugoslavia Thailand Philippines China Colombia Mexico Uruguay Sri Lanka Guatemala Indonesia Peru 13 13 13 1 406 105 22 56 89 17 13 13 13 13 13 13 13 13 13 13 13 13 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in 1 000 pieces ) ( 1 ) 2 3 (4 5 ( 6 ) 0210 21 ex 61.01 ex 61.02 B Men's and boys' outer gar ­ ments : Women's , girls ' and infants ' outer garments : B. Other : Parkas ; anoraks, wind ­ cheaters , waister jackets and the like, woven, of wool , of cotton or of man-made textile fibres 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 179 1 803 23 90 37 25 62 55 32 23 23 23 23 23 23 23 23 23 23 23 23 Hong Kong South Korea Romania Macao Singapore Yugoslavia India Thailand Philippines Colombia Malaysia Brazil Uruguay Peru Pakistan Mexico Argentina Sri Lanka Guatemala Indonesia China 27. 12 . 79 Official Journal of the European Communities No L 332/21 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) (2) (3 ) (4) (5 ) (6 ) 0220 22 56.05 A 56.05-03 ; 05 ; 07 ; 09 ; 11 ; 13 ; 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ; 44 ; 45 ; 46 ; 47 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres, not put up for retail sale Hong Kong South Korea Romania Malaysia Singapore Thailand Macao Brazil Indonesia Philippines Mexico Yugoslavia Pakistan India Colombia Uruguay Argentina Sri Lanka Guatemala Peru China 25 486 25 1 031 294 238 25 49 25 25 25 25 82 25 25 216 25 25 25 25 25 0230 23 56.05 B 56.05-51 ; 55 ; 61 ; 65 ; 71 ; 75 ; 81 ; 85 ; 91 ; 95 ; 99 Yarn of man-made fibres (discontinuous or waste ), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres, not put up for retail sale Hong Kong South Korea Romania Thailand Yugoslavia Indonesia India Pakistan Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Peru China 13 13 13 19 13 13 13 13 13 13 13 13 13 13 13 13 13 13 13 33 No L 332/22 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in 1 000 pieces ) ( 1 ) (2 ) (3 ) ( 4) (5 ) ( 6) 0240 24 ex 60.04 60.04-47 ; 73 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic tex ­ tile fibres Hong Kong South Korea Romania Yugoslavia Macao Brazil Singapore Pakistan Philippines Argentina India Malaysia Thailand Sri Lanka Colombia Mexico Uruguay China Guatemala Indonesia Peru 17 123 8 53 171 8 11 39 241 6 6 6 5.6 5.6 5.6 5.6 5.6 5.6 5.6 5-6 5.6 0250 25 ex 60.04 60.04-51 ; 53 ; 81 ; 83 Under garments , knitted or crocheted, not elastic or rubberized : Women's, girls ' and in ­ fants' (other than babies') knitted or crocheted pyjamas and night dresses , of cotton or synthetic fibres Hong Kong South Korea Romania Macao Brazil Yugoslavia Philippines Malaysia Singapore Thailand Argentina Pakistan India Sri Lanka Colombia Mexico Uruguay Guatemala Indonesia Peru China 60 60 8.6 155 39 34 ' 245 39 17 39 30 21 8.6 8.6 8.6 8.6 8.6 8.6 8.6 8.6 8.6 27. 12 . 79 Official Journal of the European Communities No L 332/23 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in 1 000 pieces) ( 1 ) (2 ) (3 ) (4) ( 5 ) ( 6 ) 0260 26 ex 60.05 A II ex 61.02 B 60.05-41 ; 42 ; 43 ; 44 61.02-48 ; 52 ; 53 ; 54 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and in ­ fants ' (other than babies') woven and knitted or crocheted dresses , of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania India Philippines Macao Yugoslavia Thailand Singapore Pakistan Brazil Sri Lanka Mexico Indonesia Malaysia Guatemala Colombia Uruguay Argentina Peru China 127 140 68.2 , 2 136 267 109 273 155 68.2 ' 143 68.2 68.2 68.2 68.2 68.2 68.2 68.2 68.2 68.2 68.2 68.2 0270 27 ex 60.05 A II ex 61.02 B 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clo ­ thing accessories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Women's, girls ' and in ­ fants ' (other than babies ') woven and knitted or crocheted skirts , includ ­ ing divided skirts Hong Kong South Korea Romania India Macao Singapore Yugoslavia Pakistan Philippines Sri Lanka Brazil Thailand Indonesia Malaysia Argentina Mexico Guatemala Colombia Uruguay Peru China 70 81 18 777 291 47 60 107 86 47 13 18 31 13 13 13 13 13 13 13 13 No L 332/24 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in 1 000 pieces) ( 1 ) (2 ) (3 ) (4) (5 ) (6 ) 0280 28 ex 60.05 A II 60.05-61 ; 62 ; 64 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trousers (except shorts ) other than babies ' Hong Kong South Korea Romania Singapore Yugoslavia Philippines. Brazil Macao India Pakistan Thailand Malaysia Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 11 8 1.61 24 6 5 1 61 1.61 1-61 1-61 161 1-61 1 61 1.61 1-61 1-61 161 1 - 6 1 1.61 1-61 1.61 0290 29 ex 61.02 B 61.02-42 ; 43 ; 44 Women's, girls ' and infants' outer garments : B. Other : Women's , girls' and in ­ fants ' (other than babies ') woven suits and costumes ( including coordinate suits consisting of two or three pieces which are ordered, packed, con ­ signed and normally sold together), of wool , of cotton or of man-made textile fibres, excluding ski suits Hong Kong South Korea Romania India Singapore Yugoslavia Philippines Macao Brazil Thailand Malaysia Pakistan Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 25 34 3 63 1.37 26 11 5 1.37 1.37 1.37 1-37 1-37 1.37 1.37 1.37 1-37 1.37 1.37 1.37 1-37 27. 12 . 79 Official Journal of the European Communities No L 332/25 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 in 1 000 pieces) ( 6 )1 ) 2 3 4 5 ) 0301 30 A ex 61.04 61.04-11 ; 13 ; 18 Women's , girls ' and infants ' under garments : Women's , girls ' and in ­ fants ' woven pyjamas and night dresses , of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Macao Singapore Yugoslavia Philippines India Argentina Thailand Brazil Sri Lanka Indonesia Malaysia Pakistan Colombia Mexico Uruguay Guatemala Peru China 72 172 8 848 24 88 288 36 28 8 8 12 8 8 8 8 8 8 8 8 8 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) 1 2 3 4) 5) (6 ) 0302 30 B ex 61.04 61.04-91 ; 93 ; 98 Women's, girls ' and infants ' under garments : Women 's , girls ' and in ­ fants ' (other than babies ') woven under garments, other than pyjamas and night dresses , of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania India Brazil Macao Singapore Thailand Pakistan Malaysia Yugoslavia Philippines Sri Lanka Mexico Uruguay Argentina Guatemala Indonesia Peru China Colombia 1 5 3 94 13 20 11 15 8 4 1 2 1 1 1 1 1 1 1 2 1 No L 332/26 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in 1 000 pieces ) l ( 1 ) ( 2 ; ( 3 ) (4) (5 ) ( 6 ) 0310 31 ex 61.09 61.09-50 Corsets , corset-belts , sus ­ pender-belts , brassieres , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabric), whether or not elastic : Brassieres , woven, knitted or crocheted Hong Kong South Korea Romania Philippines Brazil Yugoslavia Thailand Singapore India Pakistan Macao Malaysia Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 200 328 36.4 2 894 55 328 182 36.4 36.4 36.4 36.4 36.4 36.4 36 4 36-4 36.4 36.4 36.4 36.4 36-4 36-4 GROUP III Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes ) ( i ; (2) (3 ) (4 ) (5 ) ( 6 ) 0321 ex 32 ex 58.04 58.04-07 ; 11 ; 15 ; 18 ; 71 ; 75 ; 77 ; 78 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Yugoslavia Colombia India Brazil Philippines Indonesia Pakistan Thailand Macao Malaysia Singapore Mexico Uruguay Argentina Sri Lanka Guatemala Peru China 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 27. 12 . 79 Official Journal of the European Communities No L 332/27 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) (2 ) (3 ) (4 ) (5) ( 6) 0322 32 a) ex 58.04 58.04-41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Yugoslavia Colombia India Brazil Philippines Indonesia Pakistan Thailand Macao Malaysia Singapore Mexico Uruguay Argentina Sri Lanka Guatemala Peru China 13 64 13 13 110 13 13 13 13 13 13 13 13 13 13 13 13' 13 13 13 13 0330 33 ex 51.04 A ex 62.03 B II 51.04-06 62.03-96 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of syn ­ thetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile ma ­ terials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like Hong Kong South Korea Romania Yugoslavia India Brazil Singapore Malaysia China Pakistan Philippines Peru Thailand Macao Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia 14 376 14 18 28 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 No L 332/28 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) (2 ) (3 ) (4) (5 ) ( 6 ) 0350 35 ex 51.04 A 51.04-11 ; 13 ; 15 ; 17 ; 18 ; 21 ; 23 ; 25 ; 26 ; 27 ; 28 ; 32 ; 34 ; 36 ; 42 ; 44 ; 46 ; 48 Woven fabrics of man-made fibres ( continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of syn ­ thetic textile fibres : Woven fabrics of syn ­ thetic textile fibres ( con ­ tinuous ) other than those for tyres and those con ­ taining elastomeric yam Hong Kong South Korea Romania Malaysia Thailand India Yugoslavia Brazil Singapore Uruguay Argentina Pakistan Macao Colombia Mexico Sri Lanka Guatemala Indonesia Peru China Philippines 18 192 18 95 22 18 18 18 18 18 18 18 18 18 18 18 18 18 18 18 18 0360 36 ex 5 1 .04 B 51.04-56 ; 58 ; 62 ; 64 ; 66 ; 72 ; 74 ; 76 ; 82 ; 84 ; 86 ; 88 ; 89 ; 93 ; 94 ; 95 ; 97 ; 98 Woven fabrics of man-made fibres ( continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regen ­ erated textile fibres : Woven fabrics of regen ­ erated textile fibres ( con ­ tinuous) other than those for tyres and those con ­ taining elastomeric yarn Hong Kong South Korea Romania India Yugoslavia Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 8 8 8 91 8 8 8 8 8 8 8 8 8 8 8 8 8 8 8 8 8 27. 12 . 79 Official Journal of the European Communities No L 332/29 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6 ) 0370 37 56.07 B 56.07-37 ; 42 ; 44 ; 48 ; 52 ; 53 ; 54 ; 57 ; 58 ; 62 ; 63 ; 64 ; 66 ; 72 ; 73 ; 74 ; 77 ; 78 ; 82 ; 83 ; 84 ; 87 Woven fabrics of man-made fibres (discontinuous or waste): B. Of regenerated textile fibres : Woven fabrics of regen ­ erated textile fibres (dis ­ continuous or waste ) other than narrow woven fabrics , pile fabrics ( in ­ cluding terry fabrics ) and chenille fabrics Hong Kong South Korea Romania Malaysia Brazil India Yugoslavia Thailand Singapore Pakistan Macao Colombia Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 47 578 63 227 47 82 47 47 47 47 47 47 47 47 47 47 47 47 47 ' 47 47 0390 39 ex 62.02 B 62.02-41 ; 43 ; 47; 65 ; 73 ; 77 Bed linen , table linen , toilet linen and kitchen linen ; cur ­ tains and other furnishing articles : B. Other : Woven table linen, toilet and kitchen linen other than of cotton terry fab ­ ric Hong Kong South Korea Romania India Brazil Macao Singapore Yugoslavia Argentina Philippines Pakistan Malaysia Indonesia Thailand Mexico Colombia Uruguay Sri Lanka Guatemala Peru China 11 11 11 265 65 108 78 11 11 14 11 11 11 11 11 1 1 11 11 1 1 1 1 27 No L 332/30 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) (2 ) (3 ) (4 ) (5) (6 ) 0400 40 ex 62.02 B 62.02-81 ; 89 Bed linen, table linen, toilet linen and kitchen linen , cur ­ tains and other furnishing articles : B. Other : Woven curtains (other than net curtains) and furnishing articles, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania India Yugoslavia Brazil Pakistan Philippines Colombia Thailand Peru Malaysia Singapore Mexico Indonesia Macao Uruguay Argentina Sri Lanka China 3 3 3 142 5 4 13 7 3 3 3 3 3 3 3 3 3 3 3 3 0410 41 ex 51.01 A 51.01-05 ; 07 ; 08 ; 09 ; 11 ; 13 ; 16 ; 18 ; 21 ; 23 ; 26 ; 28 ; 32 ; 34 ; 38 ; 42 ; 44 ; 48 Yarn of man-made fibres (continuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre Hong Kong South Korea Romania Mexico Yugoslavia Philippines Thailand India Pakistan Brazil Macao Malaysia Colombia Singapore Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 8 8 24 169 8 8 8 8 8 8 8 8 8 8 8 8 8 8 8 8 8 27. 12 . 79 Official Journal of the European Communities No L 332/31 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) (2 ) ( 3 ) (4) (5 ) (6 ) 0480 48 53.07 ex 53.08 53.07-01 ; 09 ; 21 ; 29 ; 40 ; 51 ; 59 ; 81 ; 89 53.08-21 ; 25 Yarn of combed sheep's or lamb's wool (worsted yarn), not put up for retail sale : Yarn of fine animal hair ( carded or combed), not put up for retail sale : Yarn of combed sheep's or lamb's wool (worsted yarn ) or of combed fine animal hair, not put up for retail sale Hong Kong South Korea Romania Yugoslavia Uruguay Brazil Argentina Peru India Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Philippines Sri Lanka Guatemala Indonesia China 5 5 5 7 251 30 47 59 5 5 5 5 5 5 5 5 5 5 5 5 5 0500 50 53.11 53.11-01 ; 03 ; 07 ; 11 ; 13 ; 17 ; 20 ; 30 ; 40 ; 52 ; 54 ; 58 ; 72 ; 74 ; 75 ; 82 ;' 84 ; 88 ; 91 ; 93 ; 97 Woven fabrics of sheep's or lamb's wool or of fine animal hair Hong Kong South Korea Romania Argentina Uruguay Yugoslavia India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Philippines Sri Lanka Guatemala Indonesia Peru China 6 26 6 123 84 10 10 6 6 6 6 6 6 6 6 6 6 6 6 6 6 No L 332/32 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) (2 ) (3 ) (4 ) (5) ( 6 ) 0520 52 55.06 55.06-10 ; 90 Cotton yarn, put up for retail sale Hong Kong South Korea Romania Yugoslavia Colombia India Pakistan Brazil Thailand Macao Malaysia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1 1 1 14 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 0550 55 56.04 A 56.04-11 ; 13 ; 15 ; 16 ; 17 ; 18 Man-made fibres (discon ­ tinuous or waste), carded, combed or otherwise pre ­ pared for spinning: A. Synthetic textile fibres : Synthetic textile fibres (discontinuous or waste), carded or combed Hong Kong South Korea Romania Yugoslavia Thailand India Brazil Pakistan Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 10 10 53 12 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 27. 12 . 79 Official Journal of the European Communities No L 332/33 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) (2 ) (3 ) (4 ) (5 ) (6 ) 0581 ex 58 58.01 58.01 ex 01 (up to 500 knots); 11 ; 13 Carpets , carpeting and rugs, knotted (made up or not) Hong Kong South Korea Romania India Pakistan Yugoslavia Peru Brazil Mexico Sri Lanka Philippines Thailand Macao Malaysia Colombia Singapore Uruguay Argentina Guatemala Indonesia China 19 19 19 2 731 320 19 19 19 19 19 19 19 19 19 19 19 19 19 19 19 21 0610 61 ex 58.05 58.05-01 ; 08 ; 30 ; 40 ; 51 ; 59 ; 61 ; 69 ; 73 ; 77 ; 79 ; 90 Narrow woven fabrics , and narrow fabrics (bolduc) con ­ sisting of warp without weft assembled by means of an adhesive, other than goods falling within heading No 58.06 : Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven, gummed or made other ­ wise) on both edges, other than woven labels and the like; bolduc Hong Kong South Korea Romania India Yugoslavia Singapore Thailand Brazil Colombia Mexico Pakistan Macao Malaysia Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 18 6 6 118 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 No L 332/34 Official Journal of the European Communities 27 . 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) 1 ) 2 3 (4) (5 ) ( 6 ) 0670 67 ex 60.05 ex 60.06 B Outer garments and other articles , knitted or crocheted , not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized ( including elastic knee-caps and elastic stock ­ ings): B. Other : Clothing accessories and other articles ( except garments ), knitted or crocheted, not elastic or rubberized ; articles ( other than bathing costumes) of knitted or crocheted fabric, elastic or rub ­ berized , of wool , of cot ­ ton, or of man-made tex ­ tile fibres Hong Kong South Korea Romania Yugoslavia Pakistan Macao Philippines Brazil Singapore India Thailand Malaysia Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 8 8 6 50 16 6 8 6 6 6 6 6 6 6 6 6 6 6 6 6 6 60.05-94 ; 95 ; 96 ; 97 ; 98 ; 99 60.06-92 ; 96 ; 98 27 . 12 . 79 Official Journal of the European Communities No L 332/35 GROUP IV Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 I ( in 1 000 pieces) ( 1 ) (2 ) (3 ) ( 4) ( 5 ) ( 6). 0700 70 ex 60.04 B 486-4 3 010 1 034 11 491 486.4 486.4 486.4 486.4 486.4 486.4 486.4 486.4 486.4 486.4 486-4 486.4 486-4 486.4 486.4 486.4 486.4 Under garments , knitted or crocheted, not elastic or rubberized : B. Of other textile ma ­ terials : Panty-hose (tights ) Hong Kong South Korea Romania Yugoslavia Thailand India Brazil Pakistan Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 60.04-31 ; 33 ; 34 Code Category CCT heading No NIMEXE code \ Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) (2 ) (3 ) (4) (5 ) ( 6) 0710 71 ex 60.05 A II 60.05-06 ; 07 ; 08 ; 09 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b ) Other : 1 . Babies' garments ; girl 's garments up to and including commercial size 86 : Babies' knitted outer garments, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Yugoslavia Philippines Macao Brazil Singapore Malaysia India Pakistan Thailand Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 3 27 2 5 31 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 No L 332/36 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in 1 000 pieces ) ( 1 ) (2 ) ( 3 ) ( 4) ( 5 ) ( 6 ) 0720 72 ex 60.05 A II ex 60.06 B 60.05-11 ; 13 ; 15 60.06-91 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Knitted or crocheted fabric and articles thereof, elastic or rubberized ( including elastic knee-caps and elastic stock ­ ings): B. Other : Knitted swimwear Hong Kong South Korea Romania Yugoslavia Macao Singapore Brazil Philippines Thailand India Pakistan Malaysia Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 110 20 20 70 80 20 20 30 20 20 20 20 20 20 20 20 20 20 20 20 20 0730 73 ex 60.05 A II 60.05-16 ; 17 ; 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric, not elastic or rub ­ berized , of wool, of cotton or of man ­ made textile fibres Hong Kong South Korea Romania Yugoslavia Thailand Singapore India Brazil Pakistan Macao Malaysia Colombia Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 13 57 7 35 32 6.68 6-68 6.68 6.68 6.68 6.68 6.68 6.68 6.68 6.68 6.68 6.68 6.68 6.68 6.68 6.68 27. 12 . 79 Official Journal of the European Communities No L 332/37 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 ( in 1 000 pieces ) 1 2 ) 3 (4 5 6 0740 74 ex 60.05 A II 60.05-71 ; 72 ; 73 ; 74 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women 's , girls ' and infants ' (other than babies ') suits and costumes ( including coordinate suits con ­ sisting of two or three pieces which are ordered, packed, consigned and nor ­ mally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool , of cotton or of man-made textile fibres , excluding ski suits Hong Kong South Korea Romania Yugoslavia Singapore Philippines Macao India Brazil Pakistan Thailand Malaysia Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 6 2 1.54 3 3 6 2 1 54 1.54 1 54 1.54 ' 1-54 1.54 1.54 1.54 1.54 1-54 1 54 I 54 1 54 1 54 Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes ) Code Category CCT heading No NIMEXE code Description 1 2) 3 4 5 ) ( 6 ) 0760 76 ex 61.01 ex 61.02 B 61.01-13 ; 15 ; 17 ; 19 61.02-12 ; 14 Men 's and boys' outer gar ­ ments : Women 's , girls ' and infants ' outer garments : B. Other : Men 's and boys' woven industrial and occupa ­ tional clothing ; women 's , girls ' and infants ' woven aprons, smock-overalls and other industrial clo ­ thing (whether or not also suitable for domestic use), of wool , of cotton or of man-made textile fibres 49 18 18 41 34 32 18 18 18 18 18 18 18 18 18 18 18 18 18 18 18 Hong Kong South Korea Romania Yugoslavia Malaysia Macao India Thailand Singapore Pakistan Brazil Philippines Mexico Colombia Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China No L 332/38 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in 1 000 pairs ) l (1) (2) (3 ) (4) ( 5 ) ( 6 ) 0770 77 ex 60.03 60.03-24 ; 26 Stockings, under stockings , socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Women's stockings of synthetic textile fibres Hong Kong South Korea Romania Yugoslavia Philippines India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 40 120 40 480 40 40 40 40 40 40 40 40 40 40 40 40 40 40 40 40 40 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) (2 ) (3 ) ' (4) (5 ) ( 6 ) 0780 78 ex 61.01 61.01-09 ; 24 ; 25 ; 26 ; 81 ; 92 ; 95 ; 96 Men's and boys' outer gar ­ ments : Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear and other outer garments , except garments of categories 6 , 14 A, 14 B, 16 , 17, 21 , 76 and 79 , of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Yugoslavia Brazil Macao India Singapore Philippines Pakistan Malaysia Thailand Colombia Indonesia Mexico Uruguay Argentina Sri Lanka Guatemala Peru China 41 147 11 18 13 28 24 11 11 11 11 11 11 11 11 11 11 11 11 11 27 . 12 . 79 Official Journal of the European Communities No L 332/39 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) (1 2 (3 4 5) ( 6 ) 80 61.02 A0800 ex 61.04 Women's , girls ' and infants ' outer garments : A. Babies ' garments ; girls ' garments up to and in ­ cluding commercial size 86 : Women 's , girls ' and infants ' under garments : A. Babies' garments ; girls ' garments up to and in ­ cluding commercial size 86 : Babies' woven garments , of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Philippines Singapore India Macao Brazil Thailand Guatemala Yugoslavia Pakistan Malaysia Colombia Mexico Uruguay Argentina Sri Lanka Indonesia Peru China 61.02-01 ; 03 61.04-01 ; 09 8 7 1 54 4 7 2 1 1 1 1 1 1 1 1 1 1 1 1 1 1 40 75 2 24 63 21 12 48 75 27 15 3 6 2 2 2 1 1 1 1 2 0810 81 ex 61.02 B 61.02-07 ; 22 ; 23 ; 24 ; 85 ; 90 ; 91 ; 92 Women 's , girls ' and infants' outer garments : B. Other : Women's , girls ' and in ­ fants ' woven bath robes, dressing gowns, bed jack ­ ets and similar indoor wear and other outer garments , except gar ­ ments of categories 6 , 7 , 15 A , 15 B , 21 , 26, 27 , 29 , 76 , 79 and 80, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Yugoslavia India Singapore Brazil Macao Philippines Thailand Pakistan Colombia Indonesia Argentina Malaysia Peru Mexico Uruguay Sri Lanka Guatemala China No L 332/40 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) (6 ) 0820 82 ex 60.04 B 60.04-38 ; 60 Under garments , knitted or crocheted , not elastic or rubberized : B. Of other textile mate ­ rials : Under garments , other than babies ', knitted or crocheted , not elastic or rubberized , of wool , of fine animal hair or of regenerated textile fibres Hong Kong South Korea Romania Sri Lanka India Yugoslavia Singapore Pakistan Thailand Macao Malaysia Colombia Mexico Uruguay Argentina Philippines Guatemala Indonesia Peru China Brazil 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 0830 83 ex 60.05 A II 60.05-04 ; 76 ; 77 ; 78 ; 79 ; 81 ; 85 ; 88 ; 89 ; 91 ; 92 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments , knit ­ ted or crocheted, not elastic or rubberized, other than garments of categories 5 , 7 , 26 , 27, 28 , 71,72 , 73 , 74 and 75 , of wool , of cotton or of man ­ made textile fibres Hong Kong South Korea Romania Singapore Yugoslavia India Macao Philippines Thailand Pakistan Brazil Malaysia Mexico Peru Uruguay Indonesia Colombia Argentina Sri Lanka Guatemala China 28 46 9 43 23 68 50 72 21 25 9 9 9 9 9 9 9 9 9 9 9 27. 12 . 79 Official Journal of the European Communities No L 332/41 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 ( in 1 000 pieces ) ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6 ) 0860 86 ex 61.09 61.09-20 ; 30 ; 40 ; 80 Corsets , corset-belts , sus ­ pender-belts , brassieres , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabric), whether or not elastic : Corsets , corset-belts , sus ­ pender-belts , braces , sus ­ penders , garters and the like ( including such articles of knitted or crocheted fabric), other than bras ­ sieres , whether or not elastic Hong Kong South Korea Romania Yugoslavia Philippines Brazil Thailand Singapore India Pakistan Macao Malaysia Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 26 194 17.6 167 1 064 17.6 17.6 17.6 17.6 17.6 17 6 17.6 17.6 17.6 17.6 17.6 17.6 17.6 17-6 17.6 17-6 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) (2 ) (3 ) (4) (5 ) ( 6 ) 0870 87 61.10 61.10-00 Gloves, mittens, mitts , stock ­ ings, socks and sockettes , not knitted or crocheted Hong Kong South Korea Romania Pakistan Thailand India Malaysia Philippines Brazil Yugoslavia Macao Colombia Singapore Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 18 2 1 103 17 5 2 1 1 1 1 1 1 1 1 1 1 1 1 1 No L 332/42 Official Journal of the European Communities 27. 12 . 79 GROUP V Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) ( 2 ) (3 ) (4) (5 ) ( 6 ) 0910 0970 91 97 ex 62.04 59.05 62.04-23 ; 73 59.05-11 ; 21 ; 29 ; 91 ; 99 Tarpaulins , sails , awnings, sunblinds, tents and camping goods : Tents Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope : Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope Hong Kong South Korea Romania Pakistan Singapore India Brazil Yugoslavia Thailand Macao Malaysia Colombia Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China Hong Kong South Korea Romania Philippines Thailand Yugoslavia India Mexico Brazil Pakistan Macao Malaysia Colombia Singapore Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 8 166 8 8 8 8 8 8 8 . 8 8 8 8 8 8 8 8 8 8 8 8 4 23 4 38 9 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 10 27 . 12 . 79 Official Journal of the European Communities No L 332/43 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) ( 2 ) (3 ) (4 ) (5 ) ( 6 ) 1040 104 59.12 59.12-00 Textile fabrics otherwise impregnated or coated ; painted canvas being theatri ­ cal scenery, studio back ­ cloths or the like : Textile fabrics, impreg ­ nated or coated , other than those of categories 99, 100, 102 and 103 ; painted canvas being theatrical scenery, studio back-cloths or the like Hong Kong South Korea Romania Brazil Yugoslavia India Colombia Pakistan Thailand Macao Malaysia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 1110 111 ex 62.04 62.04-29 ; 79 Tarpaulins , sails , awnings, sunblinds, tents and camping goods : Camping goods, woven, other than pneumatic mattresses and tents Hong Kong South Korea Romania Brazil Yugoslavia India Colombia Pakistan Thailand Macao Malaysia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1 8 2 4 2 4 3 1 1 1 1 1 1 1 1 1 1 1 1 1 1 No L 332/44 Official Journal of the European Communities 27 . 12 . 79 ANNEX B List of MFA textile products subject to Community tariff ceilings not allocated among Member States within the generalized tariff preferences in favour of certain developing countries and territories ( a ) ( b ) GROUP III Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) (') ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6 ) 0340 34 ex 51.04 A 51.04-08 Woven fabrics of man-made fibres ( continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of syn ­ thetic textile fibres : Woven fabrics of strip or the like of polyethylene or polypropylene, 3 m or more wide Hong Kong South Korea Romania Yugoslavia India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 6 14 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 0381 38 A ex 60.01 B 60.01-40 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted synthetic curtain fabrics including net curtain fabric Hong Kong South Korea Romania Philippines India Brazil Yugoslavia Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 ( a) Notwithstanding the rules for the interpretation of the Common Customs Tariff, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined by the application of the numbers in the NIMEXE. ( b ) The admission of postal consignments to the benefit of the preferential scheme is subject to the particular NIMEXE code relating to the products concerned being indicated . I 1 ) Unless otherwise indicated . 27. 12 . 79 Official Journal of the European Communities No L 332/45 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes ) { l ) ( 1 ) (2 ) ( 3 ) ( 4 ) (5 ) ( 6 ) 0382 38 B ex 62.02 A 62.02-09 Bed linen, table linen, toilet linen and kitchen linen ; cur ­ tains and other furnishing articles : A. Net curtains Hong Kong South Korea Romania India Yugoslavia Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 0420 42 ex 5 1.01 B 51.01-50 ; 61 ; 64 ; 66 ; 71 ; 76 ; 80 Yarn of man-made fibres (continuous ), not put up for retail sale : B. Yarn of regenerated tex ­ tile fibres : Yarn of regenerated tex ­ tile fibres (continuous), not put up for retail sale , other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-tex ­ tured yarn of any acetate Hong Kong South Korea Romania India Brazil Argentina Yugoslavia Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Philippines Sri Lanka Guatemala Indonesia Peru China 12 14 12 300 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 12 f 1 ) Unless otherwise indicated. No L 332/46 Official Journal of the European Communities 27 . 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 ( in tonnes) (') ( 1 ) (2) (3 ) (4) (5 ) ( 6 ) 0430 43 51.03 51.03-10 ; 20 Yarn of man-made fibres ( continuous ), put up for retail sale Hong Kong South Korea Romania Yugoslavia India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 0440 44 ex 51.04 A 51.04-05 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of syn ­ thetic textile fibres : Woven fabrics of synthe ­ tic textile fibres (continu ­ ous ), containing elas ­ tomeric yarn Hong Kong South Korea Romania Brazil Yugoslavia Uruguay India Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 (M Unless otherwise indicated . 27. 12 . 79 Official Journal of the European Communities No L 332/47 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 ( in tonnes) ( ] ) ( 1 ) (2 ) ( 3 ) (4) (5) ( 6 ) 0450 45 ex 51.04 B 51.04-54 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regen ­ erated textile fibres : Woven fabrics of regen ­ erated textile fibres ( con ­ tinuous), containing elas ­ tomeric yarn Hong Kong South Korea Romania Brazil Yugoslavia Uruguay India Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 0470 47 ex 53.06 ex 53.08 53.06-21 ; 25 ; 31 ; 35 ; 51 ; 55 ; 71 ; 75 53.08-11 ; 15 Yarn of carded sheep's or lambs' wool (woollen yarn ), not put up for retail sale : Yarn of fine animal hair ( carded or combed), not put up for retail sale : Yarn of carded sheep's or lambs' wool (woollen yarn ) or of carded fine animal hair, not put up for retail sale Hong Kong South Korea Romania Argentina Peru Uruguay Brazil Yugoslavia India Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Philippines Sri Lanka Guatemala Indonesia China 2 2 2 14 16 12 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 (*) Unless otherwise indicated. No L 332/48 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes ) (') ( 1 ) (2 ) ( 3 ) * (4 ) (5 ) ( 6 ) 0490 49 ex 53.10 53.10-11 ; 15 Yarn of sheep's or lambs' wool , of horsehair or of other animal hair ( fine or coarse), put up for retail sale : Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale Hong Kong South Korea Romania Peru Colombia India Brazil Yugoslavia Pakistan Thailand Macao Malaysia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia China 2 2 2 38 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 0530 53 55.07 55.07-10 ; 90 Cotton gauze Hong Kong South Korea Romania India Pakistan Brazil Yugoslavia Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 f 1 ) Unless otherwise indicated . 27. 12 . 79 Official Journal of the European Communities No L 332/49 Code Category CCT heading No NIMEXE code s Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) (') ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6 ) 0540 54 56.04 B 56.04-21 ; 23 ; 28 Man-made fibres (discon ­ tinuous or waste), carded, combed or otherwise pre ­ pared for spinning : B. Regenerated textile fibres : Regenerated textile fibres (discontinuous or waste), carded or combed Hong Kong South Korea Romania India Brazil Yugoslavia Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 0560 56 56.06 56.06-11 ; 15 Yarn of man-made fibres (discontinuous or waste), put up for retail sale : Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale Hong Kong South Korea Romania Singapore India Yugoslavia Brazil Pakistan Thailand Macao Malaysia Colombia Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 f 1 ) Unless otherwise indicated . No L 332/50 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) (') ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6 ) 0570 0582 57 58a ) 56.06 ex 58.01 56.06-20 58.01 ex 01 (more than 500 knots); 17 ; 38 ; 80 Yarn of man-made fibres ( dis ­ continuous or waste), put up for retail sale : Yarn of regenerated textile fibres (discontinuous or waste), put up for retail sale Carpets , carpeting and rugs, knotted (made up or not) Hong Kong South Korea Romania Brazil Yugoslavia Uruguay India Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Argentina Philippines Sri Lanka Guatemala Indonesia Peru China Hong Kong South Korea Romania India Pakistan Yugoslavia Peru Brazil Mexico Sri Lanka Philippines Bangladesh Thailand Macao Malaysia Colombia Singapore ' Uruguay Argentina Guatemala Indonesia China 1 1 1 1 I 1 I 1 I 1 1 I I I 1 I 1 1 I I I 19 19 19 190 2437 19 19 19 19 19 19 19 19 19 19 19 19 19 19 19 19 19 (') Unless otherwise indicated. 27. 12 . 79 Official Journal of the European Communities No L 332/51 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) (*) ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6 ) 0590 59 ex 58.02 ex 59.02 A 58.02-12 ; 17 ; 18 ; 19 ; 30 ; 43 ; 49 ; 90 59.02-01 ; 09 Other carpets , carpeting, rugs , mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not): Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven, knitted or crocheted carpets , carpet ­ ing, rugs, mats and mat ­ ting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not); floor coverings of felt Hong Kong South Korea Romania India Yugoslavia Pakistan Thailand Peru Philippines Brazil Singapore Sri Lanka Malaysia Mexico Macao Colombia Uruguay Argentina Guatemala Indonesia China 31 31 31 326 45 46 31 3 1 31 31 31 31 31 31 31 31 31 31 3 1 31 31 0600 60 58.03 58.03-00 Tapestries , hand-made, of the type Gobelins, Flanders, Aubusson , Beauvais and the like, and needle-worked tapestries ( for example, petit point and cross stitch ) made in panels and the like by hand : Tapestries , hand-made Hong Kong South Korea Romania India Colombia Peru Brazil Yugoslavia Pakistan Thailand Macao Malaysia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia China 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 (*) Unless otherwise indicated. No L 332/52 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) (*) ( 1 ) (2 ) ( 3 ) (4 ) - (5 ) ( 6 ) 0620 62 58.06 58.07 58.06-10 ; 90 58.07-31 ; 39 ; 50 ; 80 Woven labels, badges and the like, not embroidered , in the piece, in strips or cut to shape or size Chenille yarn ( including flock chenille yarn ), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tas ­ sels , pompons and the like : Chenille yarn (including flock chenille yarn ), gimped yarn (other than metallized yarn and gimped horsehair yarn ); braids and ornamental trimmings in the piece ; tassels , pompons and the like Hong Kong South Korea Romania India Brazil Pakistan Haiti Macao Thailand Singapore Yugoslavia Malaysia Colombia Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia 1 I i 12 58.08 58.08-10 ; 90 Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), plain Peru China 58.09 58.09-11 ; 19 ; 21 ; 31 ; 35 ; 39 ; 91 ; 95 ; 99 Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured ; hand or mechani ­ cally made lace, in the piece , in strips or in motifs 58.10 58.10-21 ; 29 ; 41 ; 45 ; 49 ; 51 ; 55 ; 59 Embroidery, in the piece, in strips or in motifs 0630 63 ex 60.01 B 60.06 A 60.01-30 60.06-11 ; 18 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres Knitted or crocheted fabric and articles thereof, elastic or rubberized ( including elastic knee-caps and elastic stock ­ ings): A. Fabric : Knitted or crocheted fabric, not elastic or rubberized , of synthetic textile fibres , containing elastofibres ; knitted or crocheted fabric, elastic or rubberized Hong Kong South Korea Romania Yugoslavia India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China *&gt;  &gt;  ) *&gt;  &gt;  &gt;  &gt; 2 "&gt; &gt; &gt; *&gt; ( 1 ) Unless otherwise indicated. 27, 12 . 79 Official Journal of the European Communities No L 332/53 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 ( in tonnes) (') ( 1 ) (2 ) (3 ) (4) (5 ) ( 6 ) 0640 64 ex 60.01 B 60.01-51 ; 55 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Rachel lace and long-pile fabric ( imitation fur), knitted or crocheted, not elastic or rubberized, of synthetic textile fibres Hong Kong South Korea Romania Brazil Yugoslavia India Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China -) "&gt; l ¢&gt; l 2 "&gt; i i l ¢&gt; t ¢&gt; 0650 65 60.01 60.01-01 ; 10 ; 62 ; 64 ; 65 ; 68 ; 72 ; 74 ; 75 ; 78 ; 81 ; 89 ; 92 ; 94 ; 96 ; 97 Knitted or crocheted fabric, not elastic or rubberized : Other than those of categories 38 A, 63 and 64 , of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Yugoslavia Uruguay Singapore India Thailand Brazil Argentina Pakistan Peru Macao Malaysia Colombia Mexico Philippines Sri Lanka Guatemala Indonesia China 18 IS 18 18 18 18 18 18 18 18 18 ^ 18 18 18 18 18 18 18 18 18 18 f 1 ) Unless otherwise indicated . No L 332/54 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) (*) I (1) (2 ) ( 3 ) (4 ) (5 ) ( 6 ) 0660 66 ex 62.01 62 .01-10 ;" 20 ; 81 ; 85 ; 93 ; 95 Travelling rugs and blankets : Travelling rugs and blank ­ ets, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania India Yugoslavia Brazil Peru Mexico Pakistan Thailand Macao Malaysia Colombia Singapore Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia China 6 6 6 9 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 GROUP IV Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column (5 ) ( in tonnes) (') ( 1 ) ( 2 ) (3 ) (4 ) (5 ) ( 6 ) 0680 68 ex 60.04 A 60.04-02 ; 03 ; 04 ; 06 ; 07 ; 08 ; 10 ; 11 ; 12 ; 14 Under garments , knitted or crocheted, not elastic or rubberized : A. Babies' garments ; girls' garments up to and in ­ cluding commercial size 86 : Babies' under garments of knitted or crocheted fabrics, not elastic or rubberized Hong Kong South Korea Romania Malaysia Brazil Macao Singapore Philippines Thailand Yugoslavia India Pakistan Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 4 2 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 (M Unless otherwise indicated. 27 12 . 79 Official Journal of the European Communities No L 332/55 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 ( in tonnes) (') ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6 ) 0690 69 ex 60.04 B 60.04-54 Under garments , knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Women's , girl's and in ­ fants' knitted or crocheted petticoats and slips, of synthetic textile fibres , other than babies' garments Hong Kong South Korea Romania Yugoslavia India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1 1 s 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 | ( in 1 000 pieces' 0750 75 ex 60.05 A II 60.05-66 ; 68 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clo ­ thing accessories : II . Other : Men's and boys' suits ( including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rub ­ berized, of wool , of cotton or of man ­ made textile fibres, excluding ski suits Hong Kong South Korea Romania Yugoslavia Singapore India Brazil Philippines Pakistan Thailand Macao Malaysia Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 14.4 14.4 14.4 14.4 14.4 14.4 14-4 14.4 ' 14.4 14.4 144 14.4 14-4 14.4 14-4 144 144 144 144 144 144 v 1 ) Unless otherwise indicated. No L 332/56 Official Journal of the European Communities 27. 12 . 79 Code Category NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) (') ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6) 0790 79 61.01 61.02 B 61.01-22 ; 23 61.02-16 ; 18 Men's and boys' outer gar ­ ments : Women's , girls ' and infants ' outer garments : B. Other : Woven swimwear, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania Yugoslavia India Thailand Macao Indonesia Brazil Pakistan Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Peru China 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 0840 84 61.06 61.06-30 ; 40 ; 50 ; 60 Shawls , scarves , mufflers , mantillas , veils and the like : Other than knitted or crocheted, of wool , of cotton or of man-made textile fibres Hong Kong South Korea Romania India Pakistan Macao Thailand Colombia Mexico Uruguay Indonesia Brazil Yugoslavia Malaysia Singapore Argentina Philippines Sri Lanka Guatemala Peru China 2 6 7 21 2 2 7 2 2 2 2 7 2 2 7 2 2 7 2 2 (*) Unless otherwise indicated. 27. 12 . 79 Official Journal of the European Communities No L 332/57 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) (') ( 1 ) (2 ) (3 ) (4 ) (5) ( 6) 0850 85 61.07 61.07-30 ; 40 ; 90 Ties , bow ties and cravats : Other than knitted or crocheted, of wool , of cotton or of man-made textile fibres . Hong Kong South Korea Romania Brazil Yugoslavia Uruguay India Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1 I 1 1 1 1 1 1 1 1 1 I 1 1 1 1 1 1 1 1 0880 88 61.11 61.11-00 Made up accessories for articles of apparel ( for exam ­ ple, dress shields , shoulder and other pads, belts , muffs, sleeve protectors , pockets ): Other than knitted or crocheted Hong Kong South Korea Romania India Yugoslavia Philippines Pakistan Colombia Haiti Brazil Thailand Macao Malaysia Singapore Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China ¢&gt; 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 ( l) Unless otherwise indicated . No L 332/58 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes ) (') ( 1 ) (2 ) ( 3 ) (4 ) (5 ) ( 6 ) ( in 1 000 pieces ) 0890 89 ex 61.05 A 61.05-20 Handkerchiefs : A. Of woven cotton fabric of a value of more than 15 EUA/kg net weight Hong Kong South Korea Romania India Macao Malaysia Philippines Singapore Brazil Yugoslavia Pakistan Thailand Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 59 59 59 708 354 295 177 59 59 59 59 59 59 59 59 59 59 59 59 59 59 GROUP V Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 ( in tonnes ) (') ( 1 ) (2 ) ( 3 ) (4) (5) ( 6) 0900 90 ex 59.04 59.04-11 ; 13 ; 15 ; 17 ; 18 Twine, cordage, ropes and cables , plaited or not : Twine, cordage, ropes and cables , of synthetic textile fibres , plaited or not Hong Kong South Korea Romania Singapore Uruguay India Brazil Yugoslavia Pakistan Thailand Macao Malaysia Colombia Mexico Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 10 12 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 f 1 ) Unless otherwise indicated . 27. 12 . 79 Official Journal of the European Communities No L 332/59 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( ') ( 1 ) (2) (3 ) (4 ) (5 ) (6 ) 0920 92 ex 51.04 ex 59.11 A III 51.04-03 ; 52 59.11-15 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : Rubberized textile fabrics , other than rubberized knitted or crocheted goods : A. Rubberized textile fabrics not comprised in B below : III . Other : Woven fabrics of man-made textile fibres and rubberized textile woven fabrics, for tyres Hong Kong South Korea Romania India Malaysia Brazil Yugoslavia Pakistan Thailand Macao Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 0930 93 ex 62.03 B 62.03-93 ; 95 ; 97 ; 98 Sacks and bags, of a kind used for the packing of goods : B. Of other textile mate ­ rials : Sacks and bags, of a kind used for the packing of goods, of woven fabrics , other than made from polyethylene or poly ­ propylene strip Hong Kong South Korea Romania Pakistan India Singapore Yugoslavia Brazil Thailand Macao Malaysia Colombia Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 7 49 5 972 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 P) Unless otherwise indicated. No L 332/60 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) ( 1 ) (2 ) (3 ) (4) (5 ) ( 6) 0940 0950 94 95 59.01 ex 59.02 59.01-07 ; 12 ; 14 ; 15 ; 16 ; 18 ; 21 ; 29 59.02-35 ; 41 ; 47 ; 51 ; 57 ; 59 ; 91 ; 95 ; 97 Wadding and articles of wadding ; textile flock and dust and mill neps Felt and articles of felt, whether or not impregnated or coated : Felt and articles of felt, whether or not impreg ­ nated or coated, other than floor coverings Hong Kong South Korea Romania Yugoslavia India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China Hong Kong South Korea Romania India Yugoslavia Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 10 14 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 4 4 4 50 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 (*) Unless otherwise indicated. 27. 12 . 79 Official Journal of the European Communities No L 332/61 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) (*) ( 1 ) (2 ) (3 ) (4 ) (5 ) (6 ) 0960 96 59.03 59.03-11 ; 19 ; 30 Bonded fibre fabrics , similar bonded yarn fabrics, and articles of such fabrics , whe ­ ther or not impregnated or coated : Other than clothing and clothing accessories Hong Kong South Korea Romania Yugoslavia India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 22 22 22 22 22 22 22 22 22 22 22 22 22 22 22 22 22 22 22 22 22 0980 98 59.06 59.06-00 Other articles made from yarn, twine, cordage, rope or cables , other than textile fabrics and articles made from such fabrics : Other articles made from yarn, twine, cordage, rope or cables , other than textile fabrics, articles made from such fabrics and articles of category 97 Hong Kong South Korea Romania Thailand India Philippines Mexico Singapore Brazil Yugoslavia Pakistan Macao Malaysia Colombia Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 3 3 3 35 34 50 3 3 3 3 3 3 3 3 3 3 3 3 3 3 4 (*) Unless otherwise indicated. No L 332/62 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) (') ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6 ) 0990 1000 99 100 59.07 59.08 59.07-10 ; 90 59.08-10 ; 51 ; 61 ; 71 ; 79 Textile fabrics coated with gum or amylaceous sub ­ stances, of a kind used for the outer covers of books and the like ; tracing cloth ; pre ­ pared painting canvas ; buck ­ ram and similar fabrics for hat foundations and similar uses Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other arti ­ ficial plastic materials Hong Kong South Korea Romania Brazil Yugoslavia Uruguay India Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Argentina Philippines Sri Lanka Guatemala Indonesia Peru China Hong Kong South Korea Romania Yugoslavia Brazil India Malaysia Pakistan Singapore Mexico Thailand Macao Colombia Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 20 20 20 34 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 ( l ) Unless otherwise indicated. 27 . 12 . 79 Official Journal of the European Communities No L 332/63 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) (') ( 1 ) (2 ) (3 ) (4 ) (5 ) . ( 6 ) 1010 1020 101 102 59.04 59.10 59.04-80 59.10-10 ; 31 ; 39 Twine, cordage, ropes and cables , plaited or not : Other than of synthetic textile fibres Linoleums and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating ap ­ plied on a textile base, cut to shape or not Hong Kong South Korea Romania Thailand Sri Lanka India Pakistan Malaysia Brazil Yugoslavia Macao Colombia Singapore Mexico Uruguay Argentina Philippines Guatemala Indonesia Peru China Hong Kong South Korea Romania Yugoslavia India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 3 3 3 341 53 20 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 10 10 10 1 1 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 10 (*) Unless otherwise indicated. No L 332/64 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) f 1 ) J (1) (2 ) ( 3 ) (4) (5 ) ( 6 ) 1030 103 59.11 59.11-11 ; 14 ; 17 ; 20 Rubberized textile fabrics other than rubberized knitted or crocheted goods : Excluding fabrics for tyres Hong Kong South Korea Romania Yugoslavia Sri Lanka India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Guatemala Indonesia Peru China 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 1050 105 59.13 59.13-01 ; 11 ; 13 ; 15 ; 19 ; 32 ; 34 ; 35 ; 39 Elastic fabrics and trimmings (other than knitted or croche ­ ted goods ) consisting of tex ­ tile materials combined with rubber threads Hong Kong South Korea Romania India Thailand Brazil Yugoslavia Pakistan Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 2 2 2 7 5 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 (*) Unless otherwise indicated. 27. 12. 79 Official Journal of the European Communities No L 332/65 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) ( 1 ) ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6 ) 1060 1070 106 107 59.14 59.15 59.14-00 59.15-10 ; 90 Wicks, of woven, plaited or knitted textile materials , for lamps, stoves , lighters , can ­ dles and the like ; tubular knitted gas-mantle fabric and incandescent gas mantles Textile hosepiping and sim ­ ilar tubing, with or without lining, armour or accessories of other materials Hong Kong South Korea Romania Brazil India Yugoslavia Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China Hong Kong South Korea Romania Brazil India Yugoslavia Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 (M Unless otherwise indicated. No L 332/66 Official Journal of the European Communities 27 . 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) (*) ( 1 ) (2 ) (3 ) (4 ) (5 ) (6 ) 1080 1090 108 109 59.16 62.04 59.16-00 62.04-21 ; 61 ; 69 Transmission , conveyor or elevator belts or belting, of textile material , whether or not strengthened with metal or other material Tarpaulins , sails , awnings, sunblinds, tents and camping goods : Woven tarpaulins, sails , awnings and sunblinds Hong Kong South Korea Romania Brazil Yugoslavia Uruguay India Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Argentina Philippines Sri Lanka Guatemala Indonesia Peru China Hong Kong South Korea Romania Yugoslavia India Brazil Pakistan Thailand Macao Malaysia Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 3 25 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 2 (*) Unless otherwise indicated. 27. 12 . 79 Official Journal of the European Communities No L 332/67 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) (') ( 1 ) (2 )  (3 ) (4) (5 ) (6 ) 1100 110 62.04 62.04-25 ; 75 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Woven pneumatic mattres ­ ses Hong Kong South Korea Romania Malaysia India Brazil Yugoslavia Pakistan Thailand Macao Colombia Singapore Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 11 26 11 19 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 1120 112 62.05 62.05-10 ; 30 ; 93 ; 98 Other made up textile articles ( including dress patterns): Other made up textile ar ­ ticles , woven, excluding those of categories 113 and 114 Hong Kong South Korea Romania Yugoslavia Philippines India Thailand Brazil Singapore Pakistan Macao Malaysia Colombia Mexico Uruguay Argentina Sri Lanka Guatemala Indonesia Peru China 5 8 4 5 33 14 4 4 4 4 4 4 4 4 4 4 4 4 4 4 14 ( 1 ) Unless otherwise indicated. No L 332/68 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description Beneficiary countries or territories Volume of Community ceilings corresponding to each beneficiary in column 5 (in tonnes) (') ( 1 ) (2 ) ( 3 ) (4 ) (5 ) ( 6 ) 1130 113 62.05 C 62.05 ex 20 ; 40 Other made up textile articles ( including dress patterns): C. Floor cloths , dish cloths, dusters and the like, other than of jute and other textile bast fibres falling within heading No 57.03 , or of coir : Floor cloths, dish cloths, dusters and the like, other than knitted or crocheted Hong Kong South Korea Romania Pakistan India Brazil Singapore Yugoslavia Thailand Macao Malaysia Colombia Mexico Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 1 1 1 126 16 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1140 114 59.17 59.17-10 ; 29 ; 31 ; 39 ; 49 ; 51 ; 59 ; 71 ; 79 ; 91 ; 93 ; 95 ; 99 Textile fabrics and textile articles of a kind commonly used in machinery or plant Hong Kong South Korea Romania Mexico Yugoslavia Thailand India Brazil Pakistan Macao Malaysia Colombia Singapore Uruguay Argentina Philippines Sri Lanka Guatemala Indonesia Peru China 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 ( l ) Unless otherwise indicated . 27. 12 . 79 Official Journal of the European Communities No L 332/69 ANNEX C List of non-MFA products subject to Community tariff ceilings allocated among Member States within the generalized tariff preferences in favour of certain developing countries and territories ( a ) ( b ) GROUP VI Code Category CCT heading No NIMEXE code Description Volume of the ceiling opened for the whole of the countries and territories listed in Annex E Maximum amount per country or territory \ I ( in tonnes) in % in tonnes ( 1 ) (2 ) (3 ) (4 ) (5 ) ( 6 ) 1170 117 54.05 54.05-21 ; 25 ; 31 ; 35 ; 38 ; 51 ; 55 ; 61 ; 68 Woven fabrics of flax or of ramie 122 30 37 1190 119 ex 62.02 B 62.02-61 ; 75 Bed linen, table linen, toilet linen and kitchen linen ; cur ­ tains and other furnishing articles : B. Other : Table linen, toilet linen and kitchen linen of flax or ramie, other than knit ­ ted or crocheted 143 30 42 ( a ) Notwithstanding the rules for the interpretation of the Common Customs Tariff, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined by the application of the numbers in the NIMEXE. ( b ) The admission of postal consignments to the benefit of the preferential scheme is subject to the particular NIMEXE code relating to the products concerned being indicated . No L 332/70 Official Journal of the European Communities 27. 12 . 79 GROUP VII Code Category CCT heading No NIMEXE code Description Volume of the ceiling opened for the whole of the countries and territories listed in Annex E Maximum amount per country or territory \ ( in tonnes) in % in tonnes ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 1240 124 ex 56.01 ex 56.02 ex 56.03 56.01-11 ; 13 ; 15 ; 16 ; 17 ; 18 56.02-11 ; 13 ; 15 ; 19 56.03-11 ; 13 ; 15 ; 19 Synthetic textile fibres (dis ­ continuous) 2 071 30 621 125 ex 51.01 ex 51.02 51.01-14 ; 25 ¢ 51.02-12 ; 13 ; 15 ; 22 ; 24 ; 28 Yarn of synthetic textile fibres ( continuous) 79 30 24 1260 126 ex 56.01 ex 56.02 ex 56.03 56.01-21 ; 23 ; 28 56.02-21 ; 23 ; 28 56.03-21 ; 23 ; 28 Synthetic textile fibres (dis ­ continuous) 1 925 30 577 1270 127 ex 51.01 ex 51.02 51.01-62 ; 73 51.02-41 ; 49 Yarn of regenerated textile fibres 241 30 72 1360 136 50.09 ex 59.17 50.09-01 ; 20 ; 31 ; 39 ; 41 ; 42 ; 44 ; 45 ; 47 ; 48 ; 61 ; 62 ; 64 ; 66 ; 68 ; 80 59.17-21 Woven fibrics of silk 100 (^ 50 50 1460 146 ex 59.04 59.04-31 ; 35 ; 38 Twine, cordage, ropes and cables , of sisal 870 30 261 H This ceiling volume applies only to products originating in Brazil , China and South Korea. 27. 12 . 79 Official Journal of the European Communities No L 332/71 ANNEX D List of non-MFA textile products subject to Community tariff ceilings not allocated among Member States within the generalized tariff preferences in favour of certain developing countries and territories ( a ) (b ) GROUP VI Code Category CCT heading No NIMEXE code Description ( 1 ) (2 ) (3 ) (4 ) 1150 115 54.03 54.03-10 ; 31 ; 35 ; 37 ; 39 ; 50 ; 61 ; 69 Flax or ramie yarn, not put up for re ­ tail sale 1160 116 54.04 54.04-10 ; 90 Flax or ramie yarn, put up for retail sale . 1180 118 62.02 B 62.02-15 Bed linen, table linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen of flax or ramie, other than knitted or crocheted 1200 120 62.02 62.02-01 ; 87 Bed linen , toilet linen and kitchen linen ; curtains and other furnishing articles : Curtains ( including net curtains) and other furnishing articles , of flax or ramie, other than knitted or crocheted 1210 121 ex 59.04 59.04-60 Twine, cordage, ropes and cables , plai ­ ted or not : Twine, cordage, ropes and cables , plaited or not, of flax or ramie . 1220 122 62.03 B I a ) 62.03-91 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : 1 . Used : a ) Of flax or of sisal : Sacks and bags , of a kind used for the packing of goods, used , of flax or sisal , other than knitted or crocheted (a ) Notwithstanding the rules for the interpretation of the Common Customs Tariff, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined by the application of the numbers in the NIMEXE. ( b ) The admission of postal consignments to the benefit of the preferential scheme is subject to the particular NIMEXE code relating to the products concerned being indicated . No L 332/72 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description ( 1 ) (2 ) (3) ( 4) 1230 123 ex 58.04 ex 61.06 58.04-80 61.06-90 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ): Shawls , scarves , mufflers, mantillas , veils and the like : Woven pile fabrics and chenille fab ­ rics of flax or ramie, other than narrow woven fabrics ; shawls , scarves , mufflers , mantillas , veils and the like, of flax or ramie, other than knitted or crocheted GROUP VII Code Category CCT heading No NIMEXE code Description ( 1 ) (2 ) (3 ) (4) 1290 129 53.09 53.09-10 ; 20 Yarn of coarse animal hair ex 53.10 53.10-20 1300 130 50.04 50.04-10 ; 90 Silk yarn 50.05 50.05-10 ; 90 ; 99 50.07 50.07-10 ; 90 ; 99 I 1310 131 ex 57.07 57.07-90 Yarn of sisal 1320 132 ex 57.07 57.07-20 Paper yarn 1330 133 ex 57.07 57.07-01 ; 03 ; 07 Yarn of true hemp and other vegetable textile fibres 1340 134 52.01 52.01-10 ; 90 Metallized yarn 1350 135 53.12 53.12-00 Woven fabrics of horsehair or of other coarse animal hair 27. 12 . 79 Official Journal of the European Communities No L 332/73 Code Category CCT heading No NIMEXE code Description ( 1 ) (2 ) (3 ) (4 ) 1360 1370 1380 1390 1400 1410 1420 1430 136 ( 1 ) 137 138 139 140 141 142 143 50.09 ex 59.17 ex 58.04 ex 58.05 57.11 52.02 ex 60.01 ex 62.01 ex 58.02 ex 60.04 ex 60.05 ex 61.01 ex 61.02 50.09-01 ; 20 ; 31 ; 39 ; 41 ; 42 ; 44 ; 45 ; 47 ; 48 ; 61 ; 62 ; 64 ; 66 ; 68 ; 80 59.17-21 58.04-05 58.05-20 57.11-10 ; 20 ; 90 52.02-00 60.01-98 62.01-99 58.02-20 ; 60 ; 80 60.04-09 ; 16 ; 29 ; 90 60.05-21 ; 26 ; 31 ; 32 ; 39 ; 49 ; 75 ; 80; 83 ; 87 ; 93 61.01-38 ; 48 ; 58 ; 68 ; 78 ; 89 ; 98 61.02-34 ; 41 ; 45 ; 47 ; 55 ; 64 ; 74 ; 76 ; 87 ; 94 Woven fabrics of silk Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 58.05 ) Of silk, of noil silk or of other waste silk. Narrow woven fabrics of silk, of noil silk or of other waste silk Woven fabrics of true hemp, of other vegetable textile fibres or of paper yarn Woven fabrics of metal threads or of metallized yarn Knitted or crocheted fabric of textile material other than cotton , wool or man-made fibres Travelling rugs and blankets of textile material other than cotton, wool or man-made fibres Carpets , carpeting, rugs, mats and matting, of sisal , of other fibres of the Agave family or of Manila hemp Articles of apparel or clothing of tex ­ tile material other than cotton, wool or man-made fibres ( l) In the case of the products falling within this category, the Community ceiling referred to in the second indent of Article 3 ( 1 ) is 143 tonnes . The ceiling does not apply to products originating in Brazil , China and South Korea. No L 332/74 Official Journal of the European Communities 27. 12 . 79 Code Category CCT heading No NIMEXE code Description ( 1 ) (2 ) (3 ) (4 ) 1430 (cont 'd) 143 ex 61.05 ex 61.06 ex 61.07 61.05-91 61.06-10 61.07-10 1440 144 ex 59.02 59.02-31 ; 45 Felt of coarse animal hair 1450 145 ex 59.04 59.04-20 ; 50 Twine, cordage, ropes and cables of abaca (Manila hemp ) or of true hemp 2200 220 63.01 63.01-10 ; 90 Used clothing 27 . 12 . 79 Official Journal of the European Communities No L 332/75 ANNEX E List of developing countries and territories enjoying generalized tariff preferences (') I. INDEPENDENT COUNTRIES 660 Afghanistan ( 2 ) 488 Guyana 504 Peru 208 Algeria 452 Haiti ( 2 ) 708 Philippines 330 Angola 424 Honduras 644 Qatar 528 Argentina 664 India 247 Republic of Cape Verde 453 Bahamas 700 Indonesia 066 Romania 640 Bahrain 616 Iran 324 Rwanda ( 2 ) 666 Bangladesh ( 2 ) 612 Iraq 819 Western Samoa ( 2) 469 Barbados 272 Ivory Coast 31 1 Sao Tome and Principe 284 Benin ( 2 ) 464 Jamaica 632 Saudi Arabia 675 Bhutan ( 2 ) 338 Jibuti 248 Senegal 516 Bolivia 628 Jordan 355 Seychelles and dependencies 391 Botswana ( 2 ) 696 Kampuchea (Cambodia ) 264 Sierra Leone 508 Brazil 346 Kenya 706 Singapore 676 Burma 810 Kiribati 812 Solomon Islands 328 Burundi ( 2 ) 636 Kuwait 1 342 Somalia ( 2) 302 Cameroon 684 Laos ( 2 ) 728 South Korea 306 Central African Empire ( 2 ) 604 Lebanon 656 South Yemen ( 2 ) 244 Chad ( 2 ) 395 Lesotho ( 2 ) 669 Sri Lanka 512 Chile 268 Liberia 465 St Lucia 720 China 216 Libya 467 St Vincent 480 Colombia 370 Madagascar 224 Sudan ( 2 ) 375 Comoros 386 Malawi ( 2 ) 492 Surinam 318 Congo 701 Malaysia 393 Swaziland 436 Costa Rica 667 Maldives ( 2 ) 608 Syria 448 Cuba 232 Mali ( 2 ) 352 Tanzania ( 2 ) 600 Cyprus 228 Mauritania 680 Thailand 460 Dominica 373 Mauritius 280 Togo 456 Dominican Republic 412 Mexico 817 Tonga 500 Ecuador 204 Morocco 472 Trinidad and Tobago 220 Egypt 366 Mozambique 212 Tunisia 428 El Salvador 803 Nauru 807 Tuvalu 310 Equatorial Guinea 672 Nepal ( 2 ) 350 Uganda ( 2 ) 334 Ethiopia ( 2 ) 432 Nicaragua 647 United Arab Emirates 815 Fiji 240 Niger ( 2 ) 236 Upper Volta-( 2 ) 314 Gabon 288 Nigeria 524 Uruguay 252 Gambia ( 2 ) 652 North Yemen ( 2 ) 484 Venezuela 276 Ghana 649 Oman 690 Vietnam 473 Grenada 662 Pakistan 048 Yugoslavia 416 Guatemala 440 Panama 322 Zaire 260 Guinea ( 2 ) 801 Papua New Guinea 378 Zambia 257 Guinea Bissau 520 Paraguay ('} The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature 1980' ( Regulation ( EEC) No 2566/79  OJ No L 294 , 21 . 11 . 1979 , p. 5 ). ( 2 ) This country is also included in Annex r . No L 332/76 Official Journal of the European Communities 27 . 12 . 79 II. COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 808 American Oceania ( a ) 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDonald Islands, Norfolk Island) 421 Belize 413 Bermuda 357 British Indian Ocean Territory 703 Brunei 463 Cayman Islands 529 Falkland Islands and dependencies 822 French Polynesia 044 Gibraltar 740 Hong Kong 743 Macao 377 Mayotte 476 Netherlands Antilles 809 New Caledonia and dependencies 816 New Hebrides 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 810 Pitcairn 890 Polar regions (French Southern and Antarctic Territories , Australian Antarctic Territories, British Antarctic Territories ) 329 St Helena and dependencies 454 Turks and Caicos Islands 457 Virgin Islands of the United States 811 Wallis and Futuna Islands 451 West Indies Note: The above lists may be amended subsequently to take account of changes in the international status of countries or territories . ( i ) American Oceania includes : Guam, American Samoa (including Swain 's Island), Midway Islands , Johnston and Sand Islands, Wake Island and the Trust Territory of the Pacific Islands (the Caroline, Marianas and Marshall Islands). 27. 12 . 79 Official Journal of the European Communities No L 332/77 ANNEX F List of least developed developing countries to which the first subparagraph of Article 3 (2 ) does not apply 660 Afghanistan 666 Bangladesh 284 Benin 675 Bhutan 391 Botswana 328 Burundi 306 Central African Republic 244 Chad 334 Ethiopia 252 Gambia 260 Guinea 452 Haiti 684 Laos 395 Lesotho 386 Malawi 667 Maldives 232 Mali 672 Nepal 240 Niger 652 North Yemen 324 Rwanda 819 Western Samoa 342 Somalia 656 South Yemen 224 Sudan 352 Tanzania 350 Uganda 236 Upper Volta